Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,3-6, 8-10, 12-15, 17-19, 21-24, 26-28, 30, 32-33, 35-37, 39-42, 44-46, 48-51,53-55, 57-60, 62-64, 66-69 and 71-72 are allowed with the examiner's amendment as follow:

EXAMINER'S AMENDMENT
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.    Authorization for this examiner's amendment was given with printer rush filed on 02/26/2021.

The application has been amended as follows:
In the claims:

32. (Currently Amended) The apparatus of claim 30, wherein the multiple SRS resource sets configured to the UE have different timing behavior.  

 claim 30, wherein the same antenna switching type is selected from the group consisting of: a type of SRS resource set (1T2R) having two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port, wherein an SRS port of a second resource of the two SRS resources is associated with a different UE antenna port than another SRS port of a first resource of the two SRS resources; a type of SRS resource set (2T4R) having two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports, wherein an SRS port pair of a second resource of the two SRS resources is associated with a different UE antenna port pair than another SRS port pair of a first resource of the two SRS resources; a type of SRS resource set (periodic or semi-persistent 1T4R) configured with a higher layer parameter resourceType in SRS-ResourceSet set to 'periodic' or 'semi-persistent' with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port, wherein an SRS port of each resource is associated with a different UE antenna port; a type of SRS resource set (A-1T4R) in which two SRS resource sets are configured with a higher layer parameter resourceType in SRS-Resource Set set to 'aperiodic' with a total of four SRS resources transmitted in different symbols of two different slots, wherein: an SRS port of each SRS resource is associated with a different UE antenna port, and at least one of: the two SRS resource sets are each configured with two SRS resources, or one set is configured with one SRS resource and another set is configured with three SRS resources, or a type of SRS resource set (T=R) having one SRS resource, wherein a number of SRS ports is equal to 1, 2, or 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.